      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          |
CENTAURO LIQUID OPPORTUNITIES             |
MASTER FUND, L.P.,                        |
                                          |                 Case No. 15-cv-9003 (LTS)
                        Plaintiff,        |
                                          |
            vs.                           |
                                          |
ALESSANDRO BAZZONI, CINQUE TERRE          |
FINANCIAL GROUP, LTD., CT ENERGIA         |
LTD., and CT ENERGIA Ltd. d/b/a,          |
ELEMENTO LTD.,                            |
                                          |
                        Defendants.       |
__________________________________________|


     LOCAL CIVIL RULE 56.1(b) OPPOSITION STATEMENT OF DEFENDANTS
               ALESSANDRO BAZZONI AND CT ENERGIA LTD.

       In accordance with Local Civil Rule 56.1(b), Defendants Alessandro Bazzoni (“Bazzoni”)

and CT Energia Ltd. of the British Virgin Islands (“CTEL”) respectfully submit the following

responses to the alleged material facts of Plaintiff set forth in the Rule 56.1 Statement of Material

Facts, dated September 28, 2018, of Plaintiff Centauro Liquid Opportunities Master Fund, L.P.

(“Plaintiff” or “Centauro”).

       Bazzoni and CTEL specifically incorporate their Summary Judgment papers (Docket

Nos.217-220) and the Summary Judgment papers of Defendant CT Energia Ltd. d/b/a, Elemento

Ltd. (“CTEL-Malta” or “Elemento”)(Docket Nos. 221-225, 228-229, and 231), all filed on

September 28, 2018, as if fully set forth herein.




                                                    1
      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 2 of 19



“I.    Parties and Witnesses”

       1.      Admit.

       2.      Admit.

       3.      Admit.

       4.      Admit.

       5.      Admit.

       6.      Admit.

       7.      Deny. CT Energia of Malta (“CTEL Malta”) was registered in Malta by Adrian

Mercieca, an authorized representative of CT Energia Holding Ltd. (Ex. 8 to the Summary Judgment

Motion of Plaintiff [“P. Ex.”], p. 8).

       8.      Deny. Bazzoni, appearing as a deposition witness on behalf of CTEL, pursuant to

Fed.R.Civ.P. 30(b)6), explained that CTEL “did not have any activity in terms of or related ... to the

purchase and sale of oil,” “never bought or sold any oil or anything,” and “was not an active

company.” (P. Ex. 7 at 16:13-20, 76:16, 77:24-78:1). CTEL never had any employees and its name

was used on emails purely for marketing purposes. (Id. at 42:19-22 and 104:21-106:20).

       9.      Admit.

       10.     Deny. See supra at ¶ 8, and infra at ¶¶ 26-27.

       11.     Deny. Goldstein was a contractor and head of trading. See infra at ¶67.

       12.     Admit.

       13.     Deny. See infra at ¶¶ 26, 29.

       14.     Deny. See infra at ¶ 68.

       15.     Admit.


                                                  2
       Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 3 of 19



        16.     Deny. See infra at ¶¶ 26, 31.

        17.     Admit.

        18.     Admit.

        19.     Deny. CTEL Malta was acquired by CISA Holdings Limited (“CISA”). (P. Ex. 16

at ¶¶ 1, 4, 10-14; see also 56.1 Statement of Elemento [Docket No. 229][“E.56.1”] at ¶ 41 and the

exhibit[s] cited therein).

        20.     Admit.

        21.     Deny. Carlos Galindez (“Galindez”) was hired by CTEL Malta. (P. Ex. 19 at p.

5:17-20).

“II.    CTEL’s Employees”

        22.     Admit, but CTEL did not conduct business but was used by CTFG for marketing

purposes. See infra at ¶ 26.

        23.     Deny. See infra at ¶ 26.

        24.     Deny. See infra at ¶ 26.

        25.     Deny. See infra at ¶ 26.

        26.     Deny.

                a.       CTEL did not have employees or a budget because it was not an active

                         company and only existed for marketing purposes. See supra at ¶ 8.

                b.       Plaintiff has submitted no foundation for its Exhibit 28,which was produced

                         by Plaintiff (not by any Defendant), and there are no facts in the record

                         establishing that this exhibit is a budget of CTEL.

                c.       In fact, if Plaintiff Exhibit 28 was the attachment to the email at Plaintiff

                         Exhibit 23, that email shows that this budget was entitled “Total SG_A


                                                   3
      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 4 of 19



                      Budget 2015 CTFG”(emphasis added), and thus for CTFG. Plaintiff Exhibit

                      23 also contains business plans on CTFG letterhead, not letterhead of CTEL,

                      and never mentions CTEL. While this business plan mentions “CTE,” “CTE”

                      is not defined therein.

               d.     Plaintiff Exhibit 28 also lists purported salaries for persons possibly in “Fort

                      Lauderdale” for the year 2015.

               e.     One person listed on Plaintiff Exhibit 28 is “Goldstein,” and Ruben

                      Alejandro Goldstein (“Goldstein”) testified that he was employed and paid

                      by non-party Cinque Terre Energy Partners, LLC (“CTEP”), not by CTEL.

                      (P. Ex. 12 at p. 22:18-21 and 38:15-17). Another person listed on Plaintiff

                      Exhibit 28 is “Walker,” and Mark Walker testified that a company that he co-

                      owned with his wife, Bunker Hill Funds Management, L.L.C. was paid by a

                      “U.S. L.L.C” (e.g. CTEP), and that he was not paid personally as an

                      employee. (P. Ex. 14 at pp. 9, 27-28). Another person listed on Plaintiff

                      Exhibit 28 is “Alpha,” and Albert Alpha testified that the only “Cinque

                      Terre” entity that he knew of was “CTFG,” he does not know of CTEL, he

                      was not employed by “Cinque Terre,” he was a non-exclusive independent

                      contractor for CTFG, and he provided other similar services for other

                      companies not associated with CTFG. (P. Ex. 15 at pp. 7-9, 12-13, 24, 79).

       27.     Deny. Goldstein testified that he was employed and paid by non-party CTEP, not by

CTEL. (P. Ex. 12 at p. 22:18-21 and 38:15-17). He testified that he was the Chief Operational

Officer (COO) for the “the Cinque Terre entity that [he] worked at,” namely CTEP. (Id. at p. 50:23


                                                 4
        Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 5 of 19



to 51:13).

        28.    Deny. Goldstein merely testified that his email was “Agoldstein@CTEnergia.com,”

but not that such email was an email address for CTEL. (P. Ex. 13 at p. 41:5-7). See also supra at

¶ 27.

        29.    Deny. See supra at ¶ 26.

        30.    Deny. See supra at ¶ 26.

        31.    Deny. See supra at ¶ 26. Plaintiff Exhibit 27 refers to CTFG, not CTEL, and CTEL

is not mentioned therein.

        32.    Deny. See supra at ¶ 26. See also Plaintiff Exhibit 95, which does not support

Plaintiff’s statement at ¶ 32.

        33.    Deny. See supra at ¶ 26.

        34.    Deny. See supra at ¶ 26.

“III.   The Promissory Note”

        35.    Deny. Plaintiff Exhibit 30 states that Centauro and CTFG entered into a Joint

Venture Agreement pursuant to the terms of that agreement.

        36.    Deny. Plaintiff Exhibit 31 (p. 1) states that the Promissory Note was executed as a

means to repay Centauro Deal Capital, and that any dispute over Deal Capital was not resolved

because Centauro was free to sue CTFG for lost Deal Capital until the Deal Capital was repaid.

        37.    Deny. The Promissory Note is not enforceable for lack of consideration. Plaintiff

Exhibit 31 (p. 1) states that Centauro suffered no detriment in executing it because Centauro was

still free to sue CTFG under the Joint Venture Agreement, and neither CTFG nor CTEL received

a benefit because CTFG could still be sued by Centauro for an alleged breach of the Joint Venture


                                                5
      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 6 of 19



Agreement, and Centuaro had no pre-existing rights against CTEL at the time of the Promissory

Note. “The promissory note does not say that Centauro would forgive CTEL for any liability

if its deal capital were returned.” (Exhibit C to the Motion for Summary Judgment of Bazzoni and

CTEL filed on September 28, 2018 at 169:3-7). “[T]he promissory note does not in any way

reference deal capital provided by Centauro to CTEL.” (Id. at 164:17-20).

       38.     Admit.

       39.     Admit.

       40.     Admit.

       41.     Admit..

       42.     Deny. (P. Ex. 31, p. 1).

       43.     Admit.

       44.     Deny. No payments are due because the Promissory Note is not enforceable for lack

of consideration. See supra at ¶37.

       45.     Deny. No payments are due because the Promissory Note is not enforceable for lack

of consideration. See supra at ¶37.

               a.       Admit the quoted text of the transcript was properly quoted but deny that

                        payments are due because the Promissory Note is not enforceable for lack of

                        consideration. See supra at ¶37.

               b.       Admit the identity of the speakers.

               c.       Admit the quoted text of the transcript was properly quoted but deny that

                        payments are due because the Promissory Note is not enforceable for lack of

                        consideration. See supra at ¶37.


                                                 6
Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 7 of 19



      d.     Deny. Morabito does not mention CTEL in the quoted email. (P. Ex. 34).

      e.     Admit the quoted text of the transcript was properly quoted but deny that

             payments are due because the Promissory Note is not enforceable for lack of

             consideration. See supra at ¶37.

      f.     Admit but deny that payments are due because the Promissory Note is not

             enforceable for lack of consideration. See supra at ¶37.

46.   Deny. § 2(c) of the Promissory Note reads as follows:

      During the term of this Note, the Makers covenant that all revenues
      generated from the operations of (i) any Maker, (ii) any entity
      majority-owned or otherwise controlled by any Maker or (iii) any other entity
      under common control with any Maker shall in each case be distributed to the
      Makers subject to (1) payment of all expenses incurred by such entity in
      connection with the generation of such operating revenue, (2) contractual
      distributions or payments to bona fide third party partners of any of the
      Makers of such other entities, (3) restrictions on such distributions or
      payments under applicable laws or (4) restrictions under applicable
      contractual arrangements with bona fide third partners or any of the Makers
      or such other entities with respect to the timing of such distributions or
      payments. Notwithstanding the foregoing, Centauro shall have no security
      interest in or any other contractual or other interest in such revenues.

47.   Deny. See infra at ¶ 47(a-b).

      a.     Deny. The identified Income Statement lists “Gross Profit” at 3,468,675

             Euros and Shareholder Loans of 428,760 Euros and “Dividends paid” of

             negative 428,760. (P. Ex. 69).

      b.     Deny. Eduardo Cisneros testified that “revenue” was not the proper focus for

             Elemento because “the company is struggling” and “[w]e haven’t been

             making money.” (P. Ex. 17 at 27:19 to 28:5).




                                        7
       Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 8 of 19



“IV.    Establishment and Ownership of CTEL Malta”

        48.     Deny. No payments were due because the Promissory Note is not enforceable for lack

of consideration. See supra at ¶37. CTEL Malta was registered in Malta by Adrian Mercieca, an

authorized representative of CT Energia Holding Ltd., the sole shareholder of CTEL Malta at that

time. (P. Ex. 8).

        49.     Deny. The listed address is “85, St. John Street, Valletta VL T 1165, Malta, or at any

other address in Malta as the Board of Directors may determine from time to time.” (P. Ex. 8).

        50.     Deny. The record does not reflect the date of the transfer of such stock of CT Energia

Holding Ltd. (P. Exs. 8 and 54).

        51.     Deny. The record does not reflect the date of such transfer and Plaintiff Ex. 55 does

not state anything about “control” of CTEL Malta. (P. Ex. 55).

        52.     Deny. Plaintiff Exhibit 56 does not state that CT Energia Oil and Gas, Ltd. was

formed by Bazzoni.

        53.     Admit.

        54.     Admit.

        55.     Deny. (E.56.1 at ¶¶ 39-42 and the exhibit[s] cited therein).

                a.       Deny. Joan Jensen is the Cisneros Corporation’s General Counsel. (E.56.1

                         at ¶ 16). Admit that the quoted text of Plaintiff Exhibit 61 was properly

                         quoted.

        56.     Deny. (E.56.1 at ¶ 30 and the exhibit[s] cited therein).

                a.       Admit that the quoted text of Plaintiff Exhibit 60 was properly quoted.




                                                  8
       Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 9 of 19



“V.        CTEL’s and CTEL Malta’s Address”

           57.   Deny. Plaintiff Exhibit 24 was not drafted by any Defendant herein. See also supra

at ¶ 26.

           58.   Deny. See supra at ¶ 26.

           59.   Deny. Plaintiff Exhibits 8 and 74 merely state that Richard Rothenberg has a listed

address of 500 E. Broward Blvd, Fort Lauderdale, FL 33394, not CTEL Malta.

           60.   Admit that Plaintiff properly quoted Plaintiff Exhibits 10, 75 and 76.

           61.   Deny. See supra at ¶ 26.

           62.   Admit.

“VI.       CTEL’s and CTEL Malta’s Email Addresses”

           63.   Deny. See supra at ¶ 26.

                 a.       Deny. See Plaintiff Exhibit 52 and supra at ¶ 26.

                 b.       Deny. See supra at ¶ 26.

                 c.       Deny. See supra at ¶ 26.

“VII. CTEL Malta’s Employees”

           64.   Deny. See answers below for a-e:

                 a.       Admit.

                 b.       Admit.

                 c.       Deny. Cisneros testified that he expected Bazzoni to have such role. (P. Ex.

                          17 at 43:12-13).

                 d.       Deny. Bazzoni merely wrote: “I do not want contract will work with them

                          month by month.” (P. Ex. 73).


                                                     9
     Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 10 of 19



               e.       Admit that Plaintiff properly quoted Plaintiff Exhibit 19.

               f.       Deny. Liana Galanti did not testify as to the time period of such emails. (P.

                        Ex. 19 at 19:8-17).

               g.       Admit that Plaintiff properly quoted Plaintiff Exhibit 69.

               h.       Deny. Bazzoni wrote “let’s kindly work as a team ....” (P. Ex. 70).

       65.     Deny. Cisneros did not testify that Bazzoni ran the day-to-day operations of CTEL

Malta. (P. Ex. 17 at pp. 109-113). Bazzoni does not control the day-to-day operations of CTEL

Malta. (P. Ex. 94 at p. 3; P. Ex. 19 at pp. 16-28; E.56.1 at ¶¶ 61-67, 73). Furthermore,

“Bazzoni has received no payments of any kind from Elemento.” (E.56.1 at ¶ 77).

               a.       Deny. Cisneros was testifying about a limited amount of wire transfers. (P.

                        Ex. 17 at pp. 178-187).

               b.       Deny. Cisneros testified that he did not “approve hirings of anyone.” (P.

                        Ex. 17 at 194:14-15).

               c.       Admit.

       66.     Admit.

       67.     Admit.

       68.     Admit.

       69.     Admit.

       70.     Admit.

       71.     Admit.

       72.     Admit.

       73.     Admit.


                                                  10
       Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 11 of 19



“VIII.          Transition of CTEL’s Employees to CTEL Malta”

         74.    Admit.

         75.    Deny. See P. Ex. 80.

“IX.     CTEL’s and CTEL Malta’s Logos”

         76.    Deny. Plaintiff Exhibit 49 does not support Plaintiff’s assertion.

         77.    Deny. See supra at ¶ 26.

         78.    Deny. See supra at ¶ 26.

         79.    Deny. See supra at ¶ 26.

         80.    Deny. See supra at ¶ 26.

“X.      CTEL and CTEL Malta’s Files”

         81.    Deny. See supra at ¶ 26.

         82.    Deny. Plaintiff Exhibit 48 does not support its assertion.

“XI.     CTEL’s Trading Activity Generally”

         83.    Deny. See supra at ¶ 26.

         84.    Deny. See supra at ¶ 26.

         85.    Deny. See supra at ¶ 26.

“XII. CTEL’s Trading Activity with PDVSA”

         86.    Deny. See supra at ¶¶ 26 and 37.

         87.    Admit that Plaintiff properly quoted Plaintiff Exhibit 17, but deny that Cisneros

testified as to value.

         88.    Admit.

         89.    Deny. CTEL is not mentioned in this discussion concerning product in Venezuala


                                                 11
      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 12 of 19



(P. Ex. 42 at p. 20). See also supra at ¶ 26.

       90.     Deny. See supra at ¶ 26.

               a.      Admit the quoted text of the transcript (P. Ex. 33) was properly quoted but

                       deny that CTEL conducted business because CTEL was only a marketing

                       name for CTFG. See supra at ¶ 26. Plaintiff Exhibit 33 does not evidence

                       that CTEL conducted any transaction.

               b.      Admit the quoted text of the transcript (P. Ex. 33) was properly quoted but

                       deny that CTEL conducted business because CTEL was only a marketing

                       name for CTFG. See supra at ¶ 26. Plaintiff Exhibit 33 does not evidence

                       that CTEL conducted any transaction.

               c.      Admit the quoted text of the transcript (P. Ex. 33) was properly quoted but

                       deny that CTEL conducted business because CTEL was only a marketing

                       name for CTFG. See supra at ¶ 26. Plaintiff Exhibit 33 does not evidence

                       that CTEL conducted any transaction.

               d.      Admit the quoted text of the transcript (P. Ex. 33) was properly quoted but

                       deny that CTEL conducted business because CTEL was only a marketing

                       name for CTFG. See supra at ¶ 26. Plaintiff Exhibit 33 does not evidence

                       that CTEL conducted any transaction.

               e.      Deny. Plaintiff Exhibit 33 does not support Plaintiff’s assertion.

               f.      Admit the quoted text of the transcript (P. Ex. 33) was properly quoted but

                       deny that CTEL conducted business because CTEL was only a marketing

                       name for CTFG. See supra at ¶ 26. Plaintiff Exhibit 33 does not evidence


                                                12
     Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 13 of 19



                    that CTEL conducted any transaction..

             g.     Deny. Plaintiff Exhibit 33 does not support Plaintiff’s assertion.

      91.    Deny. CTEL is never mentioned in this email (P. Ex. 39). See also supra at ¶ 26.

“XIII. CTEL Trading Activity with PetroChina”

      92.    Deny. See supra at ¶ 91.

      93.    Deny. See supra at ¶ 89.

“XIV. CTEL’s Trading Activity Involving West Africa”

      94.    Deny. See supra at ¶¶ 26 and 37.

             a.     Deny. See supra at ¶ 26.

             b.     Admit.

             c.     Deny, the attached document was entitled “Cinque Terre Financial Group

                    Ltd.”

             d.     Admit that Plaintiff properly quoted Plaintiff Exhibit 33.

             e.     Deny. Plaintiff Exhibit 43 does not support Plaintiff’s assertions.

             f.     Deny. Plaintiff Exhibit 43 does not support Plaintiff’s assertions.

             g.     Deny. Plaintiff Exhibit 44 does not support Plaintiff’s assertions.

             h.     Admit that this document was properly quoted.

             i.     Admit that this document was properly quoted.

             j.     Admit that this document was properly quoted.

“XV. Transition of Trading Activity to CTEL Malta”

      95.    Deny. See supra at ¶ 26. Neither Bazzoni nor CTEL transferred any funds to

CTEL-Malta (Elemento), and prior to funding by Cedaridge in February and March 2016,


                                             13
      Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 14 of 19



Elemento conducted no business and had no assets. (E.56.1 at ¶¶ 35-38).

       96.    Deny. Plaintiff Exhibit 96 does not support Plaintiff’s assertion.

       97.    Deny. See supra at ¶ 96.

       98.    Deny. Plaintiff Exhibit 59 does not support Plaintiff’s assertion.

       99.    Deny. See supra at ¶¶ 26, 96 and 98.

       100.   Admit.

       101.   Admit.

       102.   Admit.

“XVI. CTEL Malta’s Relies on CTEL’s Registration and Its Reputation”

       103.   Admit.

       104.   Deny. Plaintiff Exhibits 77 and 78 do not support Plaintiff’s assertions.

              a.       Admit that this document was properly quoted.

              b.       Admit that this document was properly quoted.

              c.       Admit that this document was properly quoted.

              d.       Deny as document is illegible.

              e.       Deny as document is illegible.

       105.   Deny. Plaintiff’s assertion is an argument and not supported by Plaintiff Exhibit

77.

              a.       Admit that this document was properly quoted.

              b.       Admit that this document was properly quoted.

       106.   Deny. Plaintiff Exhibits 50 and 99 do not support Plaintiff’s assertion.




                                               14
     Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 15 of 19



“XVII.          CTEL Malta’s Trading Activity Involving PDVSA”

         107.   Admit.

         108.   Deny. Plaintiff Exhibit 95 does not support it assertions.

                a.       Deny. The quoted text was referring to a registration of CTFG, not CTEL.

                         (P. Ex. 95).

                b.       Admit that this document was properly quoted.

         109.   Admit.

         110.   Admit.

                a.       Deny. Plaintiff Exhibit 80 does not support its assertion.

         111.   Deny. This quote refers to business opportunities, which are not explained in the

document. (P. Ex. 79).

         112.   Admit.

         113.   Admit.

         114.   Deny. Plaintiff Exhibit 82 does not refer to “business goals for the rest of the

year.”

         115.   Deny. Plaintiff Exhibit 68 does not support Plaintiff’s assertion.

         116.   Deny. Plaintiff Exhibit 83 does not support Plaintiff’s assertion.

         117.   Deny. Plaintiff Exhibit 84 does not support Plaintiff’s assertion.

         118.   Admit.

“XVIII.         CTEL Malta’s Name Change”

         119.   Admit.

         120.   Deny. Plaintiff Exhibit 64 does not state that Fenlex is CTEL Malta’s “corporate


                                                  15
     Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 16 of 19



agent.”

          121.   Admit.

“XIX. Despite the Name Change, CTEL Malta Continued to Use the CTEL Name”

          122.   Admit.

          123.   Admit.

          124.   Admit.

          125.   Admit.

          126.   Admit.

“XX. CTEL Malta Attracted Trading Partners by Using CTEL’s PDVSA Registration”

          127.   Admit.

          128.   Admit.

          129.   Admit.

“XXI. CTEL Malta’s Trading Activity Involving PetroChina”

          130.   Deny. Plaintiff Exhibit 17 does not support Plaintiff’s assertion.

                 a.       Deny. Plaintiff Exhibit 79 does not support Plaintiff’s assertion.

                 b.       Admit.

                 c.       Admit.

“XXII. CTEL Malta’s Trading Activity Involved West Africa”

          131.   Deny. Plaintiff Exhibit 17 does not support Plaintiff’s assertion.

          132.   Deny. See supra at ¶¶ 26, 89 and 94.

                 a.       Admit.

                 b.       Admit.


                                                   16
     Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 17 of 19



               c.       Deny. Plaintiff Exhibit 73 does not support Plaintiff’s assertion.

       133.    Admit.

       134.    Deny. Plaintiff Exhibit 82 does not support Plaintiff’s assertion.

       135.    Deny. See supra at ¶ 94(e-g).

               a.       Admit that Plaintiff Exhibit 89 reflects a payment of $20,000 to a Jesper

                        Ohlenschlager, and that Plaintiff Exhibit 90 reflects a $20,000 transaction

                        referring to a “Jesper OH.”

               b.       Admit that Plaintiff Exhibit 90 reflects a $1,275,000 transaction referring

                        to a “Jesper O.”

“XXIII.        CTEL Malta’s Other Oil Trading”

       136.    Deny. Plaintiff Exhibits 69 and 100 do not support Plaintiff’s assertion.

“XXIV.         CTEL Bank Accounts Were Drained After the Note Was Executed”

       137.    Admit.

       138.    Admit.

       139.    Admit the quote of Plaintiff Exhibit 50 was properly quoted, but deny the

remainder as there is no evidence cited therein.

       140.    Admit that Plaintiff Exhibit 5 states that such requests were made in September

2015, but deny as to when “the BCP account was established” because Plaintiff does not cite

evidence for this assertion.




                                                   17
    Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 18 of 19



“XXV.          CTEL Malta Sent and Received Payments to and from a ‘CT Energia LTD’
               Bank Account”


        141.   Admit.

               a.       Admit that Plaintiff Exhibit 90 references an April 15, 2016 $5,000,000

                        transaction with a “reference number” “CT ENERGIA LTD.”

               b.       Admit that Plaintiff Exhibit 90 references an August 1, 2016 $10,000

                        transaction with a “reference number” “CT ENERG.”

               c.       Admit that Plaintiff Exhibit 90 references an August 1, 2016

                        $12,551,641.63 transaction with a “reference number” “CT ENERGIA

                        LTD.”

        142.   Deny. Plaintiff Exhibit 19 at 120:10-23 does not support Plaintiff’s assertions.

“XXVI.         CTEL Malta Kept a ‘Cinque Terre Account” On Its Books”

        143.   Deny. Plaintiff Exhibit 92 does not support Plaintiff’s assertion.

        144.   Admit the quote of Plaintiff Exhibit 93 was properly quoted.

        145.   Deny. Plaintiff Exhibits 69 and 91 do not support Plaintiff’s assertion.

               a.       Admit that this document was properly quoted.

               b.       Admit that this document was properly quoted.

               c.       Admit that this document was properly quoted.




                                                18
    Case 1:15-cv-09003-LTS-SN Document 241 Filed 11/02/18 Page 19 of 19



Dated: New York, New York
       November 2, 2018
                                         Yours, etc.,

                                         TACOPINA & SEIGEL



                                  By:    /s/   Matthew G. DeOreo
                                         Joseph Tacopina, Esq.
                                         Chad D. Seigel, Esq.
                                         Matthew G. DeOreo, Esq.
                                         275 Madison Ave., Fl. 35
                                         New York, New York 10016
                                         Tel: (212) 227-8877
                                         Fax: (212) 619-1028
                                         Attorneys for Defendants Alessandro
                                         Bazzoni and CT Energia Ltd.




                                    19
